 
 
I 
111th CONGRESS
1st Session
H. R. 2491 
IN THE HOUSE OF REPRESENTATIVES 
 
May 19, 2009 
Mr. King of New York introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to exclude from gross income any enlistment, accession, reenlistment, retention, or incentive bonus paid to a member of the Armed Forces. 
 
 
1.Short titleThis Act may be cited as the Tax Relief and Fulfilling Our Obligation to Patriotic Soldiers Act of 2009. 
2.Exclusion from gross income of enlistment and reenlistment bonuses for members of the armed forces 
(a)In generalSection 112 of the Internal Revenue Code of 1986 (relating to certain combat zone compensation of members of the Armed Forces) is amended by redesignating subsections (c) and (d) as subsections (d) and (e), respectively, and by inserting after subsection (b) the following new subsection: 
 
(c)Qualified bonusGross income does not include a qualified bonus.. 
(b)Qualified bonus definedSubsection (d) of section 112 of such Code (relating to definitions), as redesignated by subsection (a), is amended by adding at the end the following new paragraph: 
 
(6)Qualified bonus 
(A)In generalThe term qualified bonus means an enlistment, accession, reenlistment, retention, incentive, or other bonus paid by the Secretary concerned to a member of the Armed Forces of the United States in exchange for the agreement of the member to accept a commission as an officer, extend an active service commitment as an officer, enlist, reenlist, or extend an enlistment as an enlisted member in an active or reserve component, or enter into a reserve affiliation agreement. 
(B)Other definitionsFor purposes of subparagraph (A), the terms active service, enlisted member, officer, and Secretary concerned have the meanings given to such terms in section 101 of title 10, United States Code.. 
(c)Conforming amendments 
(1)Section 2201 of such Code is amended by striking section 112(c) both places it appears and inserting section 112(d). 
(2)The heading for section 112 of such Code is amended by inserting and other before compensation.  
(3)Section 3401(a)(1) of such Code is amended by inserting and other before compensation. 
(4)The table of sections for part III of subchapter B of chapter 1 of such Code is amended by striking the item relating to section 112 and inserting the following new item: 
 
 
Sec. 112. Certain combat zone and other compensation of members of the Armed Forces.. 
(d)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2008. 
 
